Citation Nr: 9908202	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-05 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from November 1948 to May 
1952.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a June 1994 rating 
decision of the Montgomery, Alabama Regional Office 
(hereinafter "the RO") which continued a noncompensable 
disability evaluation for the veteran's service-connected 
malaria.  In August 1996, the Board remanded this appeal to 
the RO to afford the veteran a Department of Veterans Affairs 
(hereinafter "VA") examination.  In April 1998, the Board 
again remanded this appeal to the RO to obtain private and/or 
VA treatment records and to afford the veteran an additional 
VA examination.  The veteran is presently represented in this 
appeal by the American Legion.  

As noted pursuant to the Board's August 1996 and April 1998 
remands, the veteran has advanced contentions on appeal which 
the Board has construed as a claim for entitlement to service 
connection for a cardiovascular disorder secondary to 
malaria.  As this issue has neither been developed nor 
certified for review on appeal, it is referred to the RO, 
again, for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's malaria has not been shown to be recently 
active with one relapse in the past year or to be productive 
of an old case of malaria with moderate disability.  

3.  The veteran's malaria, alternatively considered, has not 
been shown to be productive of an active disease and no 
documentation of active infection as a sequela of the malaria 
has been shown.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 
4.31 and Diagnostic Code 6304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1995), and if so, 
whether the Department of Veterans Affairs (hereinafter 
"VA") has properly assisted him in the development of his 
claim.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claim is plausible and that all relevant facts have 
been properly developed.  The Board notes that the accredited 
representative has requested that this case be remanded in 
order to afford the veteran an additional VA examination.  
The accredited representative avers that the September 1998 
VA infectious, immune and nutritional disabilities 
examination did not comply with the Board's April 1998 remand 
instructions, as no blood smears were taken and the criteria 
indicated in diagnostic code 6304, were not specifically 
discussed.  However, the Board notes that the September 1998 
VA infectious, immune and nutritional disabilities 
examination report did note that the veteran denied any 
recurrent fevers or anemia associated with infectious 
etiology.  Additionally, the examiner specifically indicated 
that there had been no documentation of active infection 
currently as a sequela of malaria or other viral or other 
syndrome.  The Board observes that this matter has already 
been remanded on two occasions and that another remand at 
this time, to schedule an additional VA examination, would 
cause needless delay in reaching a decision in this case.  
Therefore, the Board is satisfied that the total clinical and 
other documentary evidence available is sufficient to 
equitably determine the issue presently on appeal.  
Accordingly, an additional remand, in order to allow for 
further development of the record is not appropriate.  

I.  Historical Review

The veteran's service medical records indicate that he was 
treated for malaria.  A November 1951 treatment entry 
reported that the veteran was treated for such disorder from 
July 13, 1951 to July 30, 1951.  The May 1952 separation 
examination report did not refer to malaria.  

In August 1955, service connection was granted for malaria.  
A noncompensable disability evaluation was assigned which has 
remained in effect.  

II  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  The Board 
notes that the regulations governing the evaluations of  
infectious diseases, immune disorders and nutritional 
deficiencies were amended as of August 30, 1996.  See 61 
FEDERAL REGISTER 39,873 (1996) (to be codified at 38 C.F.R. 
§§ 4.88b).  The Board observes that the regulations 
applicable prior to August 30, 1996, are more favorable to 
the pending claim for an increased rating.  Therefore, the 
Board concludes that the veteran's claim will be evaluated 
under the former regulations governing malaria.  See Karnas 
v. Derwinski, 1 Vet.App. 308, 313 (1991) (when there has been 
a change in an applicable regulation after a claim has been 
filed, but before final resolution, the regulation most 
favorable to the claimant must be applied).  Under the 
regulations in effect prior to August 30, 1996, a 10 percent 
evaluation is warranted for malaria which has been recently 
active, with one relapse in the past year, or for old cases 
of malaria with moderate disability.  38 C.F.R. Part 4, 
Diagnostic Code 6304 (1996).  

The regulations in effect as of August 30, 1996, provide that 
a 100 percent evaluation is warranted for malaria as an 
active disease.  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter 
rate residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. Part 4, Diagnostic Code 6304 
(1998).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

Private treatment records dated from April 1990 to January 
1994 indicated that the veteran was treated for multiple 
disorders including ischemic heart disease and 
cardiomyopathy.  There was no reference to malaria.  

In a May 1994 lay statement from the veteran's wife, it was 
reported that while she was dating the veteran he became sick 
and was told that it was a malaria relapse.  She stated that 
the veteran's entire life had been "up and down with 
illnesses, nightmares, chills and fever".  In a May 1994 
statement, [redacted], reported that he was a friend of 
the veteran.  Mr. [redacted] reported that the veteran had 
many viruses during military service including malaria.  He 
stated that the veteran had talked about constant fatigue, 
sleep walking and nightmares.  In a May 1994 lay statement, 
the veteran's brother reported that over the previous three 
months the veteran had fluid build-up in his lungs and 
swelling in his legs.  

In a May 1994 statement, Robert W. Hargraves, M.D., reported 
that he had treated the veteran over the previous three years 
for heart disease.  Dr. Hargraves stated that the veteran 
presented with cardiomyopathy and that there was no definite 
etiology for such disorder, but that there was a possibility 
that such related to an old viral infection.  

In his January 1995 substantive appeal, the veteran stated 
that he had suffered "relapse after relapse" and that he 
blamed malaria and parasites.  He reported, however, that a 
physician indicated that his current problem, apparently his 
cardiovascular disorder, was caused by viruses.  

The veteran underwent a VA systemic conditions examination in 
October 1996.  He reported that in 1951, he was diagnosed 
with malaria and was treated at that time.  The veteran 
stated that after his discharge from service he suffered from 
fatigability where his exertional capacity was somewhat 
limited.  The examiner noted that the veteran's vital signs 
were stable, his lungs were generally clear and his 
extremities were negative for clubbing, cyanosis or edema.  
The impression included cardiac dysfunction with documented 
cardiomyopathy, ischemic heart disease with coronary artery 
disease and valvular dysfunction.  The examiner commented 
that given the veteran's history of recurrent viral syndrome 
in the service and a history of pneumococcal type pneumonitis 
and subsequent documented malaria, it appeared that the 
veteran's viral insults may well have produced a myocarditis.  
Additionally, the examiner noted that he had a discussion 
with another physician and indicated that it was felt that 
although it could not be conclusively established whether the 
etiology of the veteran's heart failure and dysfunction was 
secondary to recurrent viral episodes or sustained bacterial 
and subsequent malaria illness, it would certainly be a 
possible factor given no other family history or exacerbating 
factors which would produce a cardiomyopathy.  

The veteran underwent a VA infectious, immune and nutritional 
disabilities examination in September 1998.  It was noted 
that the veteran was diagnosed with malaria and treated with 
pharmacological interventions in 1951 for 30 days.  The 
examiner noted that as a sequela of that, the veteran gave a 
history of intermittent fevers since that time, but not to 
the extent that he would seek medical care.  Additionally, it 
was noted that the veteran had not been hospitalized or 
presented to an emergency room as a result of recurrent 
febrile illness.  The veteran reported that he had just 
"toughed it out" at home.  The examiner reported that the 
veteran denied any recurrent fevers or anemia associated 
particularly with infectious etiology.  The examiner 
indicated that there had been no documentation of active 
infection, currently, either as a sequela of malaria or other 
viral or other syndrome.  The examiner commented that given 
the severity of the veteran's infection as documented by his 
cardiovascular specialist, it is possible that the veteran's 
viral sequelae may have well been an underlying 
cardiomyopathy that may have been a contributing factor to 
his subsequent cardiac dysfunction.  The examiner remarked 
that it appeared that they would not be able to document 
definitively a relationship directly between the veteran's 
service-connected malaria infection and his end stage 
cardiomyopathy necessitating a cardiac transplant.  It could 
also not be definitively documented that there was a 
relationship between a viral and/or bacterial infection in 
the fifties and the veteran's subsequent development of 
severe cardiomyopathy.  However, the examiner remarked that 
the possibility as documented does exist that there could be 
a contributing relationship between the two.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of malaria which had been 
recently active, with one relapse in the past year, or from 
an old case of malaria with moderate disability.  38 C.F.R. 
Part 4, Diagnostic Code 6304 (1998).  The most recent 
September 1998 VA infectious, immune and nutritional 
disabilities examination report, noted that the veteran was 
diagnosed with malaria and treated with pharmacological 
interventions in 1951 for  30 days.  The examiner noted that 
as a sequela of that, the veteran gave a history of 
intermittent fevers since that time, but not to the extent 
that he would seek medical care.  Additionally, the veteran 
was not hospitalized as a result of recurrent febrile illness 
and indicated that he "toughed it out" at home.  The 
examiner also reported that the veteran denied any recurrent 
fevers or anemia associated particularly with infectious 
etiology.  The examiner specifically indicated that there had 
been no documentation of active infection, currently, either 
as a sequela of malaria or other viral or other syndrome.  

Additionally, the Board notes that the October 1996 VA 
systemic conditions examination report noted that the veteran 
indicated that following his discharge from service, he 
suffered from fatigability where his exertional capacity was 
somewhat limited.  The impression referred to the veteran's 
cardiovascular disorders.  Therefore, the Board notes that 
the evidence of record clearly fails to indicate that the 
veteran suffers from malaria which has recently been active 
with one relapse in the past year, or from an old case of 
malaria with moderate disability as required for a 10 percent 
disability evaluation pursuant to the appropriate schedular 
criteria noted above.  The Board notes that although the 
veteran reported, pursuant to the September 1998 VA 
infectious, immune and nutritional disabilities examination 
report, that he suffered intermittent fevers since his 
diagnosis of malaria in 1951, there is no clinical indication 
of treatment for residuals of malaria or for recently active 
malaria.  The examiner pursuant to the September 1998 
infectious, immune and nutritional disabilities examination 
report, specifically indicated that there was no 
documentation of active infection as a sequela of malaria.  
In fact, the only clinical diagnosis of malaria, of record, 
was in 1951.  The Board observes that both the October 1996 
VA systemic conditions examination report and the September 
1998 VA infectious, immune and nutritional disabilities 
examination report referred to a possible relationship 
between the veteran's service-connected malaria and his 
subsequent cardiovascular disorders.  However, the veteran is 
not presently service-connected for a cardiovascular 
disorder.  The evidence of record simply does not indicate 
symptomatology, referable to the veteran's service-connected 
malaria, which would be indicative of a compensable 
evaluation.  

Further, to ensure that the veteran is not prejudiced by the 
Board's decision to evaluate him under the regulations in 
effect prior to August 30, 1996, the evidence will also be 
examined under the new criteria to determine if a compensable 
evaluation could be made thereunder.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  Under the new criteria, a 100 percent 
evaluation is warranted for malaria as an active disease.  
According to such criteria the diagnosis of malaria depends 
on the identification of the malarial parasites in blood 
smears.  However, if the veteran served in an endemic area 
and presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  
Additionally, relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter residuals 
such as liver or spleen damage are rated under the 
appropriate system.  38 C.F.R. Part 4, Diagnostic Code 6304 
(1998).  As noted above, the examiner, pursuant to the 
September 1998 VA infectious, immune and nutritional 
disabilities examination report, specifically indicated that 
there was no documentation of active infection as a sequela 
of malaria.  Further there was no reference to any liver or 
spleen damage.  The Board observes that the evidence of 
record simply does not satisfy the criteria for a 10 percent 
evaluation under the new or old regulations.  Therefore, in 
consideration of the provisions of 38 C.F.R. § 4.31 (1998), 
the Board concludes that the noncompensable disability 
evaluation sufficiently provides for the veteran's present 
level of disability.  Accordingly, an increased evaluation 
for malaria is denied.  


ORDER

A compensable evaluation for malaria is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 8 -


- 8 -


